Appeal by defendants from a judgment in favor of plaintiff, Gertrude L. Meehan, in the sum of $22,610.10, and from a judgment in favor of coplaintiff for the sum of $1,279.50, entered upon verdicts rendered at the Essex County Trial Term of the Supreme Court, and also from orders denying their motions for a new trial. The plaintiff, Gertrude L. Meehan, is the wife of the coplaintiff. On October 13, 1948, she was driving her husband’s car in a funeral procession in the village of Lake Placid, New York. The view was misty and there was a light rain. There were more than forty cars in the funeral procession. The ear in which she was riding was struck in the rear by a truck owned by defendant, Lake Placid Company, and driven by the defendant Pelkey. She instituted this action to recover damages because of the injuries received, and her husband, the coplaintiff, instituted an action to recover damages which he sustained as a result "of his wife’s injuries. The appellants contend that there was no negligence on the part of the operator of the truck, that the verdict in favor of the wife is excessive, and that the plaintiff’s attorney made inflammatory and prejudicial statements in his summation. The proof conclusively shows that the driver of the truck was negligent, and no claim is made that the plaintiff wife was guilty of any act of contributory negligence. In view of the wife’s serious injuries, we may not say that the verdict is excessive. We find nothing in the summation of plaintiff’s attorney which would warrant a conclusion that his remarks were either prejudicial or inflammatory. Judgments and orders unanimously affirmed, with one hill of costs. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.